Citation Nr: 0534256	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
service-connected left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972, including combat service in the Republic of 
Vietnam.  His decorations include the Navy Achievement Medal 
with Combat Distinguishing Device. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for left ear hearing loss, and assigned an initial 
noncompensable evaluation, effective June 27, 2001.  The 
veteran perfected a timely appeal of the determination to the 
Board. 

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected left ear hearing 
loss, the issue has been framed as that listed on the front 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).


FINDING OF FACT

Audiometric test results of the left ear obtained by VA in 
January 2002 and May 2005 for compensation purposes 
correspond to numeric designations of no worse than Level IV.


CONCLUSION OF LAW

The criteria for an initial (compensable) evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson,19 Vet. App. 103 (2005).

With regard to the veteran's claim for a higher initial 
rating for service-connected left ear hearing loss, the Board 
notes that VA's General Counsel has held that the 
notification requirements of the VCAA and the regulations 
implementing it are not applicable to initial evaluation 
issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003). The Board is 
bound by this opinion.  See 38 U.S.C.A. § 7104(c) (West 
2002). However, the Board notes that the facts pertinent to 
this claim have also been properly developed and that no 
further development is required with respect to this claim.




II.  Relevant Laws and Regulations

The veteran contends that he is entitled to an initial 
(compensable) rating for his service-connected left ear 
hearing loss.  For the reasons and bases discussed below, the 
Board concludes that the veteran is not entitled to an 
initial (compensable) rating for the aforementioned 
disability.  The Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 2002).

The VA rating schedule is primarily a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 
38 C.F.R. § 4.1 (2005).

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
obtained.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  
In this case, the history of the veteran's disability 
includes an undated in-service audiogram, reflecting that he 
had left ear hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2005). 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2005).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2005).




III.  Analysis

As noted above, the veteran is service-connected for only the 
left ear.  As such, this circumstance is evaluated under the 
paired organ exception.  The law previously provided that, 
where there is total deafness in one ear that is service-
connected and total deafness in the nonservice-connected ear, 
the veteran shall be paid a rate of compensation as if the 
combination of the two disabilities were the result of 
service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) 
(West 2002); 
38 C.F.R. § 3.383(a)(3)(2005); VAOPGCPREC 32-97.

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 
38 U.S.C.A. §1160(a)(3), by deleting the requirement for 
total deafness in the service-connected ear and inserting 
deafness compensable to a degree of 10 percent or more.  The 
amendment also deleted the words total deafness for the 
nonservice-connected ear and inserted the word deafness.

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004. The effective 
date of the change is December 6, 2002. 
See 69 Fed. Reg. 48,148-48,150 (Aug. 9, 2004).  The rule 
change noted that the term "deafness" was not defined.  
Accordingly, VA established that in order to apply the paired 
organ exception, there must be a service-connected hearing 
impairment in one ear to a degree of 10 percent or more.  As 
to the nonservice-connected ear, VA determined that there 
must be hearing loss, as defined by 38 C.F.R. § 3.385, to 
constitute a hearing impairment as contemplated by the 
statute.  The result of the amendment is that a veteran must 
have a service-connected hearing impairment of 10 percent or 
more, and a hearing impairment in the nonservice-connected 
ear that meets the criteria at 38 C.F.R. § 3.385 before both 
ears may be considered in deriving the level of disability.  
If the service-connected ear is rated at less than 10 
percent, then the nonservice-connected ear is still 
considered to be a Level I, no matter the level of hearing 
impairment.  
See 69 Fed. Reg. 48,149-48,150; 38 C.F.R. § 4.85(f) (2005).


The veteran here does not meet the criteria under either the 
prior version of 
38 U.S.C.A. § 1160 or the amended version because, as 
demonstrated in the following paragraphs because his service-
connected left ear disability is rated at less than 10 
percent.  Therefore, the paired extremity provision is not 
for application.

The evidence of record includes a January 2002 VA audiogram.  
Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

10
60
65
65

The speech recognition ability score was 94 percent in the 
left ear.  With respect to the left ear, the examiner 
recorded a diagnosis of moderately severe sensorineural 
hearing loss at 2000 Hertz and above.  

The evidence of record also includes a May 2005 VA audiogram.  
Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

10
       
70
70
65

The speech recognition ability score was 80 percent.  The 
examiner indicated that the veteran had moderate to 
moderately severe sensorineural left ear hearing loss.

A review of the January 2002 VA audiometric examination, and 
using the speech discrimination score from the audiogram, 
correlates to level I hearing in the left ear. See 38 C.F.R. 
§ 4.85, Table VII.  The veteran's right ear is not service 
connected and is assigned level I hearing.  See 38 C.F.R. § 
4.85(f).  The combination of Level I and Level I corresponds 
to a noncompensable disability rating.
See 38 C.F.R. § 4.85, Table VII. 

A review of the May 2005 VA audiometric examination, and 
using the speech discrimination score from the audiogram, 
correlates to level IV hearing in the left ear.  See 38 
C.F.R. § 4.86, Table VI.  The veteran's right ear is not 
service connected and is assigned level I hearing.  See 38 
C.F.R. § 4.85(f).  The combination of Level IV and Level I 
corresponds to a noncompensable disability rating.  See 38 
C.F.R. § 4.85, Table VII. 

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann, supra.  In the veteran's case, that results in a 
noncompensable rating.  There is no objective evidence of 
record to indicate that the application of the rating 
criteria, as established, is inadequate to rate the veteran's 
hearing loss disability.  His claim for a compensable rating 
is therefore denied.  The preponderance of the evidence is 
against the claim.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  
38 C.F.R. § 3.321(b) (2005).  Indeed, during a November 2001 
VA examination, the veteran indicated that he was employed as 
a truck driver (see November 2001 VA hand, thumb and fingers 
examination report).  Therefore, the Board will not consider 
the question of entitlement to an extraschedular evaluation 
with respect to the instant claim on appeal.


ORDER

An initial (compensable) evaluation for left ear hearing loss 
is denied. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


